Blandford, Justice.
The father of plaintiff in error, by his will, devised certain lands to his wife for life, and after her death to his son, the plaintiff in error, for life, and after his death to his children living at his death, in fee.
Judgment having been obtained against Orlando H.* it was levied on the land devised—his interest therein, before the death of his mother, the first life tenant.
The question here is, is the interest of Orlando H. Lufburrow in the land liable to be sold under the judgment and execution against him.
The plaintiff himself could sell and transfer whatever interest he might have in this land, under the laws of this state. Code, §§2691, 2695. A judicial sale conveys the title as fully as if made by the person against whom the process issues. Code, §2619."
What estate did the plaintiff in error take under his father’s will? Was it vested or contingent?
A vested remainder is one limited to a certain person at a certain time, or upon the happening of a necessary event. A contingent remainder is one limited to an uncertain person, or upon an event which may or may not happen. Code, §2265.
We think the estate was a vested estate in plaintiff in’, error, subject to be divested upon his death before his-mother, the first life tenant. 4 Kent Comm., 202; Holcombe vs. Tuffts et al., 7 Ga., 538; Wilkinson, & Wilson vs. Chew, 54 Ga., 602. See also Phipps vs. Akers, 43 E. C. L. R., 569; 113 U. S., 341.
*450The authorities cited abundantly sustain the proposition laid down.
So we think the interest of plaintiff in error is subject to levy and sale. 93 N. C. R., 384.
Judgment affirmed.

The son of testator.